18-14010-jlg      Doc 694        Filed 04/18/19       Entered 04/18/19 19:09:08            Main Document
                                                     Pg 1 of 8

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP                           TOGUT, SEGAL & SEGAL LLP
Lisa Laukitis                                                      Albert Togut
Christine A. Okike                                                 Neil M. Berger
Four Times Square                                                  Kyle J. Ortiz
New York, New York 10036-6522                                      One Penn Plaza
Telephone: (212) 735-3000                                          Suite 3335
Fax: (212) 735-2000                                                New York, New York 10119
                                                                   Telephone: (212) 594-5000
– and –                                                            Fax: (212) 967-4258

Ron E. Meisler (admitted pro hac vice)
Christopher M. Dressel (admitted pro hac vice)
Jennifer Madden (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsels to Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              Chapter 11

SYNERGY PHARMACEUTICALS INC., et al.,                              Case No. 18-14010 (JLG)

                 Debtors.1                                         Jointly Administered


                 NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON APRIL 23, 2019 AT 11:00 A.M.

Time and Date of Hearing:             April 23, 2019 at 11:00 a.m. (Prevailing Eastern Time)

Location of Hearing:                  Honorable James L. Garrity Jr., Courtroom 601, United States
                                      Bankruptcy Court, Southern District of New York, One
                                      Bowling Green, New York, NY 10004




1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
    numbers, are as follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals, Inc. (4596).
    The address of the Debtors’ corporate headquarters is 620 Lee Road, Chesterbrook, Pennsylvania 19087.
2
    For ease of reference, amended items are italicized.


                                                           1
18-14010-jlg    Doc 694    Filed 04/18/19      Entered 04/18/19 19:09:08        Main Document
                                              Pg 2 of 8

Copies of Motions and             Copies of each pleading identified below can be viewed and/or
Applications                      obtained by: (i) accessing the Court’s website at
                                  www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                                  of the Court at United States Bankruptcy Court, Southern
                                  District of New York, One Bowling Green, New York, NY
                                  10004, or (iii) from the Debtors’ notice and claims agent,
                                  Prime Clerk, LLC, at https://cases.primeclerk.com/Synergy or
                                  by calling 1-855-388-4579 (toll free from the U.S. and
                                  Canada); or 1-646-795-6978 (international) or by e-mail at
                                  synergyinfo@primeclerk.com. Note that a PACER password
                                  is needed to access documents on the Court’s website.

I.    RESOLVED MATTER

      1.       Application of the Official Committee of Equity Security Holders for Entry of
               an Order Pursuant to 11 U.S.C. §§ 328(a) and 1103, Fed. R. Bankr. P. 2014
               and 5002, and Local Rule 2014-1 Authorizing Retention and Employment of
               Houlihan Lokey Capital, Inc. as Financial Advisor and Investment Banker to
               the Official Committee of Equity Security Holders Nunc Pro Tunc to January
               31, 2019 [Docket No. 355]
               Objection Deadline:            March 13, 2019 at 4:00 p.m., Objection deadline
                                              extended to April 18, 2019 at 4:00 p.m.

               Responses Filed:               Objection of the Official Committee of Unsecured
                                              Creditors to Application of the Official Committee
                                              of Equity Security Holders for Entry of an Order
                                              Pursuant to 11 U.S.C. §§ 328(a) and 1103, Fed. R.
                                              Bankr. P. 2014 and 5002, and Local Rule 2014-1
                                              Authorizing Retention and Employment of
                                              Houlihan Lokey Capital, Inc. as Financial Advisor
                                              and Investment Banker to the Official Committee of
                                              Equity Security Holders Nunc Pro Tunc to January
                                              31, 2019 [Docket No. 540]

                                              Debtors’ Limited Objection to the Application of
                                              the Official Committee of Equity Security Holders
                                              for Entry of an Order Pursuant to 11 U.S.C. §§
                                              328(a) and 1103, Fed. R. Bankr. P. 2014 and 5002,
                                              and Local Rule 2014-1 Authorizing Retention and
                                              Employment of Houlihan Lokey Capital, Inc. as
                                              Financial Advisor and Investment Banker to the
                                              Official Committee of Equity Security Holders
                                              Nunc Pro Tunc to January 31, 2019 (corrects and
                                              replaces Docket No. 542) [Docket No. 544]

                                              Joinder of CRG Servicing LLC and Affiliated
                                              Lenders to Creditors’ Committee’s Objection to

                                                 2
18-14010-jlg   Doc 694    Filed 04/18/19    Entered 04/18/19 19:09:08       Main Document
                                           Pg 3 of 8

                                           Application of Equity Committee for Order
                                           Authorizing Retention and Employment of
                                           Houlihan Lokey Capital, Inc. as Financial Advisor
                                           and Investment Banker [Docket No. 547]

                                           Joinder of CRG Servicing LLC and Affiliated
                                           Lenders to Debtors’ Objection to Application of
                                           Equity Committee for Order Authorizing Retention
                                           and Employment of Houlihan Lokey Capital, Inc. as
                                           Financial Advisor and Investment Banker [Docket
                                           No. 548]

                                           Limited Objection of the United States Trustee to
                                           the Application of the Official Committee of Equity
                                           Security Holders for an Order Authorizing
                                           Retention and Employment of Houlihan Lokey
                                           Capital, Inc. [Docket No. 555]

               Related Documents:          Notice of Application for Order Authorizing
                                           Employment and Retention of Houlihan Lokey
                                           Capital, Inc. as Financial Advisor and Investment
                                           Banker to the Official Committee of Equity
                                           Security Holders Nunc Pro Tunc to January 29,
                                           2019 [Docket No. 357]

                                           Amended Notice of Presentment of (I) Application
                                           of the Official Committee of Equity Security
                                           Holders for an Order Authorizing Employment and
                                           Retention of Gibson, Dunn & Crutcher LLP as Its
                                           Attorneys Nunc Pro Tunc to January 29, 2019, and
                                           (II) Application of the Official Committee of Equity
                                           Security Holders for Entry of an Order Pursuant to
                                           11 U.S.C. §§ 328(a) and 1103, Fed. R. Bankr. P.
                                           2014 and 5002, and Local Rule 2014-1 Authorizing
                                           Retention and Employment of Houlihan Lokey
                                           Capital, Inc. as Financial Advisor and Investment
                                           Banker to the Official Committee of Equity
                                           Security Holders Nunc Pro Tunc to January 31,
                                           2019 [Docket No. 407]

                                           Notice of Cancellation of Hearing Scheduled for
                                           March 20, 2019 at 11:00 a.m. [Docket No. 560]

                                           Notice of Adjournment of Hearing With Respect to
                                           the Application of the Official Committee of Equity
                                           Security Holders for Entry of an Order Pursuant to

                                              3
18-14010-jlg   Doc 694   Filed 04/18/19    Entered 04/18/19 19:09:08       Main Document
                                          Pg 4 of 8

                                          11 U.S.C. §§ 328(a) and 1103, Fed. R. Bankr. P.
                                          2014 and 5002, and Local Rule 2014-1 Authorizing
                                          Retention and Employment of Houlihan Lokey
                                          Capital, Inc. as Financial Advisor and Investment
                                          Banker to the Official Committee of Equity
                                          Security Holders Nunc Pro Tunc to January 31,
                                          2019 [Docket No. 562]

                                          Notice of Adjournment of Hearing With Respect to
                                          the Application of the Official Committee of Equity
                                          Security Holders for Entry of an Order Pursuant to
                                          11 U.S.C. §§ 328(a) and 1103, Fed. R. Bankr. P.
                                          2014 and 5002, and Local Rule 2014-1 Authorizing
                                          Retention and Employment of Houlihan Lokey
                                          Capital, Inc. as Financial Advisor and Investment
                                          Banker to the Official Committee of Equity
                                          Security Holders [Docket No. 616]

                                          Notice of Withdrawal of Debtors’ Limited
                                          Objection to the Application of the Official
                                          Committee of Equity Security Holders for Entry of
                                          an Order Pursuant to 11 U.S.C. §§ 328(a) and 1103,
                                          Fed. R. Bankr. P. 2014 and 5002, and Local Rule
                                          2014-1 Authorizing Retention and Employment of
                                          Houlihan Lokey Capital, Inc. as Financial Advisor
                                          and Investment Banker to the Official Committee of
                                          Equity Security Holders Nunc Pro Tunc to January
                                          31, 2019 [Docket No. 680]

                                          Withdrawal With Prejudice of Joinder of CRG
                                          Servicing LLC and Affiliated Lenders to Creditors’
                                          Committee's Objection to Application of Equity
                                          Committee for Order Authorizing Retention and
                                          Employment of Houlihan Lokey Capital, Inc. as
                                          Financial Advisor and Investment Banker [Docket
                                          No. 681]

                                          Withdrawal With Prejudice of Joinder of CRG
                                          Servicing LLC and Affiliated Lenders to Debtors’
                                          Objection to Application of Equity Committee for
                                          Order Authorizing Retention and Employment of
                                          Houlihan Lokey Capital, Inc. as Financial Advisor
                                          and Investment Banker [Docket No. 682]

                                          Notice of Withdrawal of Objection of the Official
                                          Committee of Unsecured Creditors to Application
                                          of the Official Committee of Equity Security
                                             4
18-14010-jlg    Doc 694    Filed 04/18/19    Entered 04/18/19 19:09:08        Main Document
                                            Pg 5 of 8

                                            Holders for Entry of an Order Pursuant to 11 U.S.C.
                                            §§ 328(a) and 1103, Fed. R. Bankr. P. 2014 and
                                            5002, and Local Rule 2014-1 Authorizing Retention
                                            and Employment of Houlihan Lokey Capital, Inc. as
                                            Financial Advisor and Investment Banker to the
                                            Official Committee of Equity Security Holders
                                            Nunc Pro Tunc to January 31, 2019 [Docket No.
                                            683]

                                            Certificate of No Objection to the Application of the
                                            Official Committee of Equity Security Holders for
                                            Entry of an Order Pursuant to 11 U.S.C. §§ 328(a)
                                            and 1103, Fed. R. Bankr. P. 2014 and 5002, and
                                            Local Rule 2014-1 Authorizing Retention and
                                            Employment of Houlihan Lokey Capital, Inc. as
                                            Financial Advisor and Investment Banker to the
                                            Official Committee of Equity Security Holders Nunc
                                            Pro Tunc to January 31, 2019 [Docket No. 693]

               Status:                      This matter has been resolved. The hearing on
                                            this matter is going forward.


I.    CONTESTED MATTER

      2.       Third Amended Joint Plan of Reorganization of Synergy Pharmaceuticals Inc.
               and Its Debtor Affiliate [Docket No. 516]
               Objection Deadline:          April 11, 2019 at 4:00 p.m.

               Related Documents:           Redline of Third Amended Joint Plan of
                                            Reorganization of Synergy Pharmaceuticals Inc.
                                            and Its Debtor Affiliate [Docket No. 517]

                                            Order (I) Approving the Form and Manner of
                                            Notice of the Disclosure Statement Hearing; (II)
                                            Approving Disclosure Statement; (III) Scheduling
                                            Hearing on Confirmation of Plan; (IV) Establishing
                                            Deadlines and Procedures for Filing Objections to
                                            the Confirmation of Plan; (V) Establishing
                                            Deadlines and Procedures for Voting on the Plan;
                                            (VI) Approving Solicitation Procedures; (VII)
                                            Establishing Procedures for Tabulation of Votes;
                                            and (VIII) Granting Related Relief [Docket No. 541]

                                            Notice of Filing of Solicitation Version of Third
                                            Amended Joint Plan of Reorganization of Synergy

                                               5
18-14010-jlg   Doc 694   Filed 04/18/19    Entered 04/18/19 19:09:08        Main Document
                                          Pg 6 of 8

                                          Pharmaceuticals Inc. and Its Debtor Affiliate
                                          [Docket No. 545]

                                          Notice of Filing of Solicitation Version of Third
                                          Amended Disclosure Statement for the Third
                                          Amended Joint Plan of Reorganization of Synergy
                                          Pharmaceuticals Inc. and Its Debtor Affiliate
                                          [Docket No. 546]

                                          Notice of (A) Confirmation Hearing With Respect
                                          to Third Amended Joint Plan of Reorganization of
                                          Synergy Pharmaceuticals Inc. and Its Debtor
                                          Affiliate and (B) Related Objection Deadline
                                          [Docket No. 549]

                                          Notice of Certification of Publication of Gregory R.
                                          DePalma Regarding Notice of (A) Confirmation
                                          Hearing with Respect to Third Amended Joint Plan
                                          of Reorganization of Synergy Pharmaceuticals Inc.
                                          and its Debtor Affiliate and (B) Related Objection
                                          Deadline [Docket No. 589]

                                          Notice of Filing of Plan Supplement to the Third
                                          Amended Joint Plan of Reorganization of Synergy
                                          Pharmaceuticals Inc. and Its Debtor Affiliate
                                          [Docket No. 632]

                                          Notice of Assumption of Executory Contracts by
                                          the Liquidating Debtors [Docket No. 633]

                                          Declaration of James Daloia of Prime Clerk LLC
                                          Regarding the Solicitation of Votes and Tabulation
                                          of Ballots Cast on The Third Amended Joint Plan of
                                          Reorganization of Synergy Pharmaceuticals Inc.
                                          and Its Debtor Affiliate [Docket No. 671]

                                          Fourth Amended Joint Plan of Reorganization of
                                          Synergy Pharmaceuticals Inc. and Its Debtor
                                          Affiliate [Docket No. 685]

                                          Redline of Fourth Amended Joint Plan of
                                          Reorganization of Synergy Pharmaceuticals Inc.
                                          and Its Debtor Affiliate [Docket No. 686]




                                             6
18-14010-jlg    Doc 694       Filed 04/18/19    Entered 04/18/19 19:09:08        Main Document
                                               Pg 7 of 8

                                               Notice of Filing of Second Plan Supplement to the
                                               Fourth Amended Joint Plan of Reorganization of
                                               Synergy Pharmaceuticals Inc. and Its Debtor
                                               Affiliate [Docket No. 687]

                                               Declaration of Sean A. Gumbs, a Senior Managing
                                               Director at FTI Consulting, Inc., in Support of
                                               Confirmation of the Fourth Amended Joint Plan of
                                               Reorganization of Synergy Pharmaceuticals Inc.
                                               and Its Debtor Affiliate [Docket No. 688]

                                               Declaration of Gary G. Gemignani in Support of
                                               Confirmation of the Fourth Amended Joint Plan of
                                               Reorganization of Synergy Pharmaceuticals Inc.
                                               and Its Debtor Affiliate [Docket No. 689]

                                               Debtors’ Memorandum of Law (I) in Support of
                                               Confirmation of the Fourth Amended Joint Plan of
                                               Reorganization of Synergy Pharmaceuticals Inc.
                                               and Its Debtor Affiliate and (II) in Response to
                                               Objections Thereto [Docket No. 690]

                                               Notice of Filing of Proposed Findings of Fact,
                                               Conclusions of Law and Order Confirming
                                               Fourth Amended Joint Plan of Reorganization
                                               of Synergy Pharmaceuticals Inc. and Its Debtor
                                               Affiliate [Docket No. 691]

               Responses Filed:                Objection of the United States Trustee to the
                                               Fourth Amended Plan of Reorganization of
                                               Synergy Pharmaceuticals, Inc. and Its Debtor
                                               Affiliate [Docket No. 666]

                                               Lead Plaintiffs’ Reservation of Rights With
                                               Respect to Confirmation of Third Amended
                                               Joint Plan of Reorganization of Synergy
                                               Pharmaceuticals, Inc. and Its Debtor Affiliate
                                               [Docket No. 667]

               Reply Deadline:                 April 18, 2019 at 12:00 p.m.

               Status:                         The hearing on this matter is going forward.


                         [ Remainder of Page Intentionally Left Blank ]



                                                  7
18-14010-jlg   Doc 694   Filed 04/18/19    Entered 04/18/19 19:09:08     Main Document
                                          Pg 8 of 8




Dated: New York, New York      
       April 18, 2019          
                               
                                  SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                               
                                  /s/ Ron E. Meisler
                                  Lisa Laukitis
                                  Christine A. Okike
                                  Four Times Square
                                  New York, New York 10036-6522
                                  Telephone: (212) 735-3000
                                   Fax: (212) 735-2000

                                   – and –

                                  Ron E. Meisler (admitted pro hac vice)
                                  Christopher M. Dressel (admitted pro hac vice)
                                  Jennifer Madden (admitted pro hac vice)
                                  155 North Wacker Drive
                                  Chicago, Illinois 60606-1720
                                  Telephone: (312) 407-0700
                                   Fax: (312) 407-0411

                                   – and –

                                   TOGUT, SEGAL & SEGAL LLP
                                   Albert Togut
                                   Neil M. Berger
                                   Kyle J. Ortiz
                                   One Penn Plaza
                                   Suite 3335
                                   New York, New York 10119
                                   Telephone: (212) 594-5000
                                   Fax: (212) 967-4258

                                   Counsel to Debtors and Debtors-in-Possession



                                             8
